Title: Thomas Jefferson to George Richardson, 16 January 1810
From: Jefferson, Thomas
To: Richardson, George


          
            Sir
             
                     Monticello 
                     Jan. 16. 10
          
          Your letter of Dec. 22. has been duly recieved. 
		   
		  if you wish to write to your brother in Jamaica & will send the letter to me I will endeavor to get a conveyance for it.
			 should you propose to go to Jamaica, it is presumed a passage can always be had from any of the seaport towns, where also you can be al inoculated with the kine pox before your departure. Baltimore or Norfolk would I suppose be the most convenient ports. I am Sir
                  
               
          
            Your most obedt servt
            
                  Th: Jefferson
          
        